DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims 1-6 are presented for examination.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a communication unit” recited in L9 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
The limitation “a data acquisition unit” recited in L10 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a data transmission unit” recited in L13 of claim 1 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a server communication unit” recited in L3 of claim 4 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “a data reception unit” recited in L4 of claim 4 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
The limitation “an output unit” recited in L2 of claim 5 invokes 35 U.S.C 112(f). The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a communication unit”. The corresponding structure in the specification is not present.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 1 recites “a data acquisition unit”. The corresponding structure in the specification is not present.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 1 recites “a data transmission unit”. The corresponding structure in the specification is not present.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 4 recites “a server communication unit”. The corresponding structure in the specification is not present.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 4 recites “a server communication unit”. The corresponding structure in the specification is not present.
Claim 5 is rejected on the same basis as claim 4 for dependency reason.
Claim 4 recites “a data reception unit”. The corresponding structure in the specification is not present.
Claim 5 is rejected on the same basis as claim 4 for dependency reason.
Claim 5 recites “an output unit”. The corresponding structure in the specification is not present.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a communication unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite. 
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 1 recites “a data acquisition unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 1 recites “a data transmission unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claims 2-6 are rejected on the same basis as claim 1 for dependency reason.
Claim 4 recites “a server communication unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 5 is rejected on the same basis as claim 1 for dependency reason.
Claim 4 recites “a data reception unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.
Claim 5 is rejected on the same basis as claim 1 for dependency reason.
Claim 5 recites “an output unit”. The corresponding structure in the specification is not present. Therefore, the claim cannot be interpreted and is indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Clark et al. (US 2007/0200566 A1; pub. Aug. 30, 2007).
Regarding claim 1, Clark et al. disclose: an X-ray inspection device (fig.1) comprising: a casing (fig.18 item 15) including an entrance (fig.18 item 45) of an object (para. [0066]) to be inspected, and a door (fig.1 item 45) for opening and closing the entrance; a stage (fig.18 item 55) on which the object is placed, an X-ray source configured to emit an X-ray, and an X-ray detector configured to detect the X-ray that has been emitted from the X-ray source and transmitted through the object placed on the stage (para. [0034]), the stage, the X-ray source, and the X-ray detector being accommodated inside the casing; a driving system including a moving mechanism of the stage (para. [0034]); a communication unit connectable with a communication network (para. [0066]-[0067]); a data acquisition unit configured to acquire consumption determination data including at least one of data indicating an operating situation of the driving system or data indicating the number of times of opening and closing the door (fig.18 item 270, para. [0065]-[0068]); and a data transmission unit configured to output the consumption determination data that has been acquired by the data acquisition unit to the communication network via the communication unit (para. [0065]-[0068]).
Regarding claim 2, Clark et al. disclose: the data indicating the operating situation of the driving system includes data indicating a moving situation of the stage (para. [0066]).
Regarding claim 4, Clark et al. disclose: a server communication unit connectable with a communication network (para. [0065]-[0068]); and a data reception unit configured to receive, via the server communication unit, consumption determination data transmitted from the X-ray inspection device through the communication network (para. [0065]-[0068]).
Regarding claim 5, Clark et al. disclose: an output unit configured to output a message for prompting at least one of a replacement of a driving system of the X-ray inspection device or a replacement of a component part of the door, based on the consumption determination data that has been received by the data reception unit (para. [0050]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2007/0200566 A1; pub. Aug. 30, 2007) in view of Peschmann (US 2005/0117700 A1; pub. Jun. 2, 2005).
Regarding claim 3, Clark et al. are silent about: the data indicating the moving situation of the stage includes information regarding at least one of a moving time of the stage, a moving speed of the stage, a moving distance of the stage, or a weighting.
In a similar field of endeavor, Peschmann disclose: the data indicating the moving situation of the stage includes information regarding at least one of a moving time of the stage, a moving speed of the stage, a moving distance of the stage, or a weighting (para. [0144]) motivated by the benefits for improved scanning (Peschmann para. [0014]).
In light of the benefits for improved scanning as taught by Peschmann, it would have obvious to one of ordinary ski in the art before the effective filing date of the claimed invention to modify the apparatus of Clark et al. with the teachings of Peschmann.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. (US 2007/0200566 A1; pub. Aug. 30, 2007) in view of Evans et al. (US 2021/0293728 A1; pub. Sep. 23, 2021).
Regarding claim 6, Clark et al. are silent about: using a management server connected with a communication network, the management method comprising: requesting from the management server to the X-ray inspection device for a transmission of consumption determination data through the communication network; and receiving the consumption determination data transmitted from the X-ray inspection device to the management server through the communication network.
In a similar field of endeavor, Evans et al. disclose: using a management server connected with a communication network, the management method comprising: requesting from the management server to the X-ray inspection device for a transmission of consumption determination data through the communication network (para. [0066]-[0067]); and receiving the consumption determination data transmitted from the X-ray inspection device to the management server through the communication network (para. [0066]-[0067]) motivated by the benefits for streamlined inspection.
In light of the benefits for streamlined inspection, it would have obvious to one of ordinary ski in the art before the effective filing date of the claimed invention to modify the apparatus of Clark et al. with the teachings of Peschmann.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884